Action by plaintiff to recover damages for personal injuries sustained as the result of a fall upon a sidewalk, due to the alleged negligence of defendant in clearing away an upper layer of snow and exposing a sheet of ice, which it permitted to remain. Judgment of the County Court of Westchester County in'favor of plaintiff, and order denying defendant’s motion to set aside the verdict and for a new trial, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.